                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,

        vs.
                                                                    Case No. I :21-cr-00085
TRES GENCO,
                Defendant.


  ORDER REGARDING USE OF VIDEO CONFERENCING/fELECONFERENCING

Pursuant to the CARES Act H.R.748 § 15002 et seq, and in accordance with General Order 20-07, this

Court finds that the Defendant (or the Juvenile), after consultation with counsel, has consented to the use

of video conferencing to conduct the Initial Appearance held today.


      Accordingly, the proceeding held on this date may be conducted by:


       ✓      video teleconference


              teleconference, because video teleconferencing is not reasonably available for the

               following reasons:

                       that the defendant is detained at a facility that is lacking video

                       teleconferencing capability.

                       other.

              IT IS SO ORDERED.

                                                    ~s~K.Bowman
                                                             -K. /Jow-ma.,..__
DATE:      7/o2.tjcJ. {                               United States Magistrate Judge
